Exhibit 10.31

 

STOCK OPTION AGREEMENT

 

This Incentive Stock Option Agreement (“Agreement”) is entered into effective as
of [Grant Date], by and between EchoStar Communications Corporation, a Nevada
corporation (the “Company”), and [Participant Name] (“Employee”).

 

RECITAL

 

WHEREAS, the Company, pursuant to its 1999 Stock Incentive Plan (the “Plan”)
desires to grant this stock option to Employee, and Employee desires to accept
such stock option, each under the terms and conditions set forth in this
Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto hereby agree as follows:

 

1.                                            Grant of Option

 

The Company hereby grants to Employee, as of the date set forth above, the right
and option (hereinafter called “the Option”) to purchase all or any part of an
aggregate of [Number of Shares Granted] shares of the Class A Common Stock of
the Company, par value $0.01 per share (the “Common Shares”), at the price of
$[Grant Price] per share (the “Option Price”), on the terms and conditions set
forth herein, which price was equal to or greater than the fair market value of
a Common Share on the date of grant. The Option Price is subject to adjustment
as provided in this Agreement and the Plan. [This Option is intended to be an
incentive stock option (an “ISO”) within the meaning of the Internal Revenue
Code of 1986, as amended, and regulations thereunder (the “Code”).]

 

[Employee understands that to the extent that the aggregate fair market value
(determined at the time the Option was granted) of the Common Shares with
respect to which all options (that are ISOs within the meaning of the Code) are
exercisable for the first time by Employee during any calendar year exceeds
$100,000, in accordance with Section 422(d) of the Code, such options shall be
treated as options that do not qualify as ISOs.]

 

2.                                      Duration and Exercisability

 

(a)                                       Subject to the terms and conditions
set forth herein, this Option shall vest and may be exercised by Employee in
cumulative installments as follows: ]

 

(b)                                       During the lifetime of Employee, the
Option shall be exercisable only by Employee and shall not be assignable or
transferable by Employee, other than by will or the laws of descent and
distribution. Without limiting the generality of the foregoing, this Option may
not be sold, assigned, transferred or otherwise disposed of, or pledged or
hypothecated in any manner (whether by operation of law or otherwise), and shall
not be subject to execution, attachment or other process. Any assignment,
transfer, pledge, hypothecation or other disposition of this Option or any
attempt to make any such levy of execution, attachment or other process will
cause this Option to terminate immediately, unless the Board (or the Committee),
in its sole discretion, specifically waives applicability of this provision.

 

(c)                                         This Option shall terminate, and
shall cease to be exercisable, ten (10)

 

--------------------------------------------------------------------------------


 

years after the date of this Agreement.

 

(d)                                        [It is intended that this Option will
qualify as an ISO pursuant to the Code. The Company assumes no responsibility
for individual income taxes, penalties or interest related to grant, exercise or
subsequent disposition of stock pursuant to the Option. Additionally, the
Company assumes no responsibility in the event that this Option, or the tax
treatment related thereto, is ultimately other than the tax treatment currently
afforded for ISOs, whether such differing treatment is the result of changes in
the tax laws, a disqualifying disposition by Employee, or for any other reason.]
Employee should consult with employee’s personal tax advisor regarding the tax
ramifications, if any, which result from receipt or exercise of this Option, and
subsequent disposition of Common Shares. If in the Company’s sole discretion it
is necessary or appropriate to collect federal, state or local taxes in
connection with the exercise of any portion of this Option, the Company shall be
entitled to require the payment of such amounts as a condition to exercise.

 

(e)                                         In considering the exercise of this
Option, Employee should use the same independent investment judgment that
Employee would use in making other investments in corporate securities. Among
other things, stock prices will fluctuate over any reasonable period of time and
the price of the Common Shares may go down as well as up. No guarantees are made
as to the future prospects of the Company or the Common Shares, or that any
market for sale of the Common Shares will develop in the future. No
representations are made by the Company except as contained in any active
registration statement at the time of exercise of the Option on file with the
United States Securities and Exchange Commission relating to the Option Plan.

 

3.                                      Effect of Termination of Employment;
Death or Disability; Demotion

 

(a)                                        In the event that Employee shall
cease to be employed by the Company or its subsidiaries, if any, for any reason
other than Employee’s serious misconduct or Employee’s death or disability (as
such term is defined in Section 3(c) hereof), Employee shall have the right to
exercise the Option at any time within one (1) month after such termination of
employment, to the extent of the full number of Common Shares Employee was
entitled to exercise under the Option on the date of termination, subject to the
condition that any portion of the Option not exercised within that period shall
terminate and cannot be exercised following expiration of that period, and that
no portion of the Option shall be exercisable (whether vested or unvested) after
the expiration of the term of the Option. Retirement, whether or not pursuant to
any retirement or pension plan of the Company, shall be deemed to be a
termination of employment for all purposes of this Agreement. The termination of
this Option by reason of the cessation of employment shall be without prejudice
to any right or remedy which the Company may have against the holder.

 

(b)                                        In the event that Employee shall
cease to be employed by the Company or its subsidiaries, if any, by reason of
Employee’s serious misconduct during the course of employment, including but not
limited to wrongful appropriation of the Company’s funds, theft of Company
property or other reasons as determined by the Company, or in the event that
Employee violates the covenants set forth in Section 5 hereof, the Option shall
be terminated and cannot be exercised, as of the date of the misconduct or
violation. The termination of this Option by reason of the cessation of
employment shall be without prejudice to any right or remedy which the Company
may have against the holder.

 

(c)                                         If Employee shall die while in the
employ of Company or a subsidiary, or within one (1) month after termination of
employment for any reason other than serious

 

--------------------------------------------------------------------------------


 

misconduct, or if employment is terminated because Employee has become disabled
(within the meaning of Code Section 22(e)(3)) while in the employ of the Company
or a subsidiary, and Employee shall not have fully exercised the Option, such
Option may be exercised at any time within twelve (12) months after Employee’s
death or date of termination of employment for disability by Employee, personal
representatives or administrators, executor or guardians of Employee, as
applicable, or by any person or persons to whom the Option is transferred by
will or the applicable laws of descent and distribution, to the extent of the
full number of shares the Employee was entitled to purchase under the Option on
the date of death, termination of employment, if earlier, or date of termination
for such disability and subject to the condition that any portion of the Option
not exercised within that period shall terminate and cannot be exercised
following expiration of that period, and that no portion of the Option shall be
exercisable after the expiration of the term of the Option.

 

(d)                                        If Employee is demoted (but remains
employed) by the Company or its subsidiaries from Employee’s current level
(i.e., senior executive, vice president, director, manager, or other level),
this Option shall continue in force, until otherwise terminated, with respect to
the full number of Common Shares Employee was entitled to exercise under the
Option on the date of demotion, and any portion of the Option not vested or
otherwise not exercisable prior to the date of demotion shall forever terminate
as of the date of demotion.

 

4.                                      Manner of Exercise

 

(a)                                        The Option can be exercised only by
Employee or other proper party, in whole Common Shares, by delivering within the
Option period written notice in person or by certified mail to the Company at
its principal office in the form to be provided by the Company at the time
Employee desires to exercise. All notices to the Company shall be addressed to
it at its office at 100 Inverness Terrace East, Englewood, Colorado, 80112,
Attn: Corporate Secretary, or to such other address or person as the Company may
notify Employee from time to time. The notice shall be signed by the person
entitled to exercise the Option and shall state, among other things, the number
of Common Shares as to which the Option is being exercised, shall contain a
representation and agreement as to the Employee’s investment intent with respect
to the Common Shares in form satisfactory to the Company’s counsel (unless a
Prospectus meeting applicable requirements of the Securities Act of 1933, as
amended, is in effect for the Common Shares being purchased pursuant to exercise
of this Option), and be accompanied by payment in full of the Option price for
all shares designated in the notice. All notices to Employee or other person or
persons then entitled to exercise this Option shall be addressed to the Employee
or such other person(s) at the Employee’s address specified below, or to such
other address as Employee or such person(s) may notify the Company from time to
time.

 

(b)                                        Employee shall pay the Option Price
for the Common Shares purchased in cash or by certified or bank cashier’s check.

 

(c)                                         Unless notified by the Company to
the contrary, the Common Shares issuable on exercise of the Option shall be
deemed issued on the date specified by the Company, within five (5) business
days following the date that counsel for the Company determines that all
requisite events to issuance of the Common Shares have been properly completed.
The Company shall have no obligation to issue the Common Shares until it has
confirmed to its satisfaction that all events requisite for exercise have been
accomplished. Any notice of exercise shall be void and of no effect if all
requisite events have not been accomplished.

 

--------------------------------------------------------------------------------


 

(d)                                        The certificate or certificates for
the Common Shares as to which this Option shall be exercised may be registered
only in the name of the Employee (or if the Employee so requests in the notice
exercising this Option, jointly in the name of the Employee and with a member of
the Employee’s family, with the right of survivorship, or in the event of the
death of Employee, in the name of such survivor of the Employee as the person
with the right to exercise shall designate).

 

5.                                      Covenant Not to Compete and Protection
of Confidential Information

 

(a)                                        Employee shall serve the Company and
its subsidiaries (collectively, the “Company” for purposes of this Paragraph 5),
in good faith and use the Employee’s best efforts to promote the Company’s
interests. Employee hereby agrees not to compete with the Company, and agrees to
protect from disclosure certain information, pursuant to the terms and
conditions hereinafter set forth.

 

(c)                                         Employee further agrees to hold in a
fiduciary capacity for the benefit of the Company all proprietary and
confidential information, knowledge, ideas and data, including, without
limitation, customer lists and the Company’s products, processes and programs
(“Confidential Information”), relating in any way to the present or future
business or activities of the Company for as long as such Confidential
Information remains confidential. All such Confidential Information, together
with all copies thereof and notes and other references thereto, shall remain the
sole property of the Company. Employee acknowledges that all Confidential
Information is essential to the Company’s present and future business and
activities, and is therefore deemed trade secrets and is considered proprietary
to, and treated as confidential by, the Company. This obligation of
confidentiality is intended to supplement, and is not intended to supersede or
limit, the obligations of confidentiality Employee has to the Company by
agreement, law or otherwise. If any court of competent jurisdiction shall
determine that the foregoing covenants are invalid in any respect, the parties
hereto agree that any court so holding may limit such covenant in time, in area
or in any other manner which the court determines such that the covenant shall
be enforceable against Employee. Employee acknowledges that the remedy at law
for any breach of the foregoing covenants will be inadequate, and that the
Company shall be entitled, in addition to any remedy at law, to preliminary and
permanent injunctive relief.

 

6.                                      Settlement of Disputes

 

(a)                                        In consideration of the rights, terms
and conditions of this Agreement, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Employee and Company
agree that any claim, controversy and/or dispute between them, arising out of
and/or in any way related to (1) Employee’s application for employment,
employment and/or termination of employment (collectively “employment-related
disputes”) and/or (2) this Agreement (Option disputes), whenever and wherever
brought, shall be resolved by arbitration. The Employee agrees that this
agreement to arbitrate is governed by the Federal Arbitration Act, 9 U.S.C. §§ 1
et seq., and is fully enforceable. For purposes of this paragraph only, Company
shall be defined to include its direct and indirect subsidiaries, and to the
employees, shareholders, officers, and directors of any of the foregoing
entities.

 

(b)                                        For employment-related disputes, the
Company agrees to pay all the arbitrator’s and arbitration fees and expenses
until otherwise ordered by the arbitrator, except that Company shall not be
responsible for the Employee’s legal fees and costs, unless awarded to the
Employee by the arbitrator. The arbitration shall be governed by the substantive
law of the State of Colorado, without giving effect to choice of law principles.
A single arbitrator engaged in the practice of law from the American

 

--------------------------------------------------------------------------------


 

Arbitration Association (“AAA”) shall conduct the arbitration of
employment-related disputes under the then current procedures of the AAA’s
National Rules for the Resolution of Employment Disputes (“Rules”). A single
arbitrator engaged in the practice of law from the American Arbitration
Association (“AAA”) shall conduct the arbitration of Option disputes under the
then current procedures of the AAA’s Commercial Dispute Resolution Procedures
(“Procedures”). Regardless of what the above-mentioned Procedures and
Rules state, all arbitration proceedings, including but not limited to hearings,
discovery, settlements, and awards shall be confidential and the arbitration and
any hearings shall be held in the City and County of Denver, Colorado. The
arbitrator’s decision shall be final and binding, and judgment upon the
arbitrator’s decision and/or award may be entered in any court of competent
jurisdiction.

 

(c)                                         The prevailing party in any
arbitration of common law claims pursuant to this agreement to arbitrate shall
be entitled to its, his, or her reasonable attorneys’ fees and to reimbursement
of costs of arbitrator’s fees and arbitration expenses. Nothing in this
Agreement shall require Employee to reimburse Company for its attorneys’ fees
and costs, including arbitration fees and costs, incurred when Company prevails
in defense of any statutory claim of unlawful discrimination, unless said claim
brought by Employee is frivolous, unreasonable or without foundation, or
Employee continues to prosecute a claim after the claim became frivolous,
unreasonable or without foundation. In the event either party hereto files a
judicial or administrative action asserting claims subject to this arbitration
provision, and the other party successfully stays such action and/or compels
arbitration of the claims made in such an action, the party filing the
administrative or judicial action shall pay the other party’s reasonable
attorneys’ fees and costs incurred in obtaining a stay and/or compelling
arbitration.

 

(d)                                        Notwithstanding the foregoing, this
agreement to arbitrate all employment-related claims shall not apply to Employee
claims for statutory unemployment compensation benefits, statutory worker’s
compensation benefits, and claims for benefits from a Company-sponsored
“employee benefit plan,” as that term is defined in 29 U.S.C. §1002(3). Further,
and notwithstanding the foregoing, Company shall have the right to seek any
temporary restraining orders, preliminary and/or permanent injunctions in a
court of competent jurisdiction based on Company’s claims that the Employee is
violating Company’s rights regarding (1) non-competition agreements or
obligations, (2) intellectual property, including but not limited to copyrights,
patent rights, trade secrets, know-how and/or (3) confidential information.

 

(e)                                  If any provision of this agreement to
arbitrate is declared by any court of competent jurisdiction to be invalid for
any reason, the remaining provisions of this agreement to arbitrate shall be
fully enforceable to the maximum extent permitted by law. This Agreement
supersedes and renders void any prior agreement(s) to arbitrate between Employee
and Company, and there are no agreements, verbal or written or otherwise,
between the parties hereto regarding arbitration of employment-related disputes
and Option disputes other than as expressly set forth in this Agreement. Other
than as set forth above regarding venue, governing law and the confidential
nature of proceedings, in the event of a conflict between the AAA Rules and/or
Procedures, and this Agreement, the terms of the applicable Procedures and
Rules shall control.

 

(f)                                          THE RIGHT TO A TRIAL, TO A TRIAL BY
JURY, AND TO COMMON LAW CLAIMS FOR PUNITIVE AND/OR EXEMPLARY DAMAGES ARE OF
VALUE AND ARE WAIVED PURSUANT TO THIS AGREEMENT. Other than potential rights to
a trial, a jury trial, and common law claims for punitive and/or exemplary
damages, nothing in this agreement to arbitrate limits any statutory remedy to
which the Employee may be entitled under law.

 

--------------------------------------------------------------------------------


 

(g)                                         The parties acknowledge that this
agreement shall not alter the at-will nature of their employment relationship
MEANING THAT YOU MAY TERMINATE YOUR EMPLOYMENT WITH THE COMPANY AT ANY TIME WITH
OR WITHOUT CAUSE, AND WITH OR WITHOUT NOTICE, AND THE COMPANY RESERVES THE SAME
RIGHTS TO TERMINATE YOUR EMPLOYMENT.

 

7.                                      Miscellaneous

 

(a)                                        This Option is issued pursuant to the
Plan and is subject to its terms. The terms of the Plan are available for
inspection during normal business hours at the principal offices of the Company.

 

(b)                                        This Agreement shall not confer on
Employee any right with respect to continuance of employment by the Company or
any of its subsidiaries, nor will it interfere in any way with the right of the
Company to terminate such employment or to demote Employee at any time for any
reason. Employee shall have none of the rights of a shareholder with respect to
shares subject to this Option until such shares shall have been issued to
Employee upon exercise of this Option.

 

(c)                                         The exercise of all or any parts of
this Option shall only be effective at such time that the issuance and sale of
Common Shares prior or pursuant to such exercise will not violate any state or
federal securities or other laws.

 

(d)                                        If there shall be any change in the
Common Shares of the Company through merger, consolidation, reorganization,
recapitalization, dividend in the form of stock (of whatever amount), stock
split or other change in the corporate structure of the Company, and all or any
portion of the Option shall then be exercised and not yet expired, then
appropriate adjustments shall be made by the Company, as determined in the sole
discretion of the Board, or the Committee at its discretion, in order to prevent
dilution or enlargement of Employee’s rights under this Option. Such adjustments
shall include, where appropriate, changes in the number of shares of Common
Shares and the price per share subject to the outstanding Option.
Notwithstanding the above, in no event shall action be taken which would modify
the treatment of this Option under the Code without the agreement of the Company
and the Employee.

 

(e)                                         The Company shall at all times
during the term of this Option reserve and keep available such number of shares
as will be sufficient to satisfy the requirements of this Agreement. If the
Company in its sole discretion so elects, it may register the Common Shares
purchasable upon the exercise of this Option under the Securities Act of 1933,
as amended (the “Securities Act”), and on any securities exchange. In the
absence of such election, the Employee understands that neither this Option nor
the Common Shares subject thereto and issuable upon the exercise thereof will be
registered under the Securities Act, or tradeable on any securities exchange,
and the Employee represents that this Option is being acquired, and that such
Common Shares which will be acquired pursuant to the exercise of this Option
will be acquired, by the Employee for investment and not with a view to
distribution thereof.

 

In the absence of an effective Prospectus meeting the requirements of the
Securities Act, upon any sale or transfer of the Common Stock purchased upon the
exercise of this Option, the Employee shall deliver to the Company an opinion of
counsel satisfactory to the Company to the effect that the sale or transfer of
the Common Shares does not violate any provision of the Securities Act or the
Securities Exchange Act of 1934, as amended, and the certificates for the Common
Shares purchased may bear, in that event, the following legend:

 

--------------------------------------------------------------------------------


 

“The shares represented by this Certificate have not been registered under the
Securities Act of 1933, as amended (the “Act”), or state securities laws, and
are “restricted securities” as that term is defined in Rule 144 under the Act.
The shares may not be offered for sale, sold or otherwise transferred except
pursuant to an effective registration statement under the Act and compliance
with any applicable state securities laws, or pursuant to an exemption
therefrom, the availability of which must be established to the satisfaction of
the Company.”

 

(f)                                          If Employee shall dispose of any of
the Common Shares of the Company acquired by Employee pursuant to the exercise
of this Option within two (2) years from the date this Option was granted or
within one (1) year after the transfer of any such shares to Employee upon
exercise of this Option, then, in order to provide the Company with the
opportunity to claim the benefit of any income tax deduction which may be
available to it under the circumstances, Employee shall promptly notify the
Company of the dates of acquisition and disposition of such shares, the number
of shares so disposed of, and the consideration, if any, received for such
shares. In order to comply with all applicable federal or state income tax laws
or regulations, the Company may take such action as it deems appropriate to
insure: (i) notice to the Company of any disposition of the Common Shares of the
Company within the time periods described above; and (ii) that, if necessary,
all applicable federal or state payroll, withholding, income or other taxes are
withheld or collected from Employee.

 

(g)                                         The holder of this Option will not
have any right to dividends or any other right of a shareholder with respect to
the Common Shares subject to this Option until such Common Shares shall have
been issued to the Employee, upon the exercise of this Option and the
consummation of the purchase of such Common Shares (as evidenced by the records
of the transfer agent of the Company).

 

(h)                                        Employee agrees to treat with
confidentiality the existence, terms and conditions of this Option, and agrees
that failure to do so may result in immediate termination of this Option.

 

(i)                                            This Agreement sets forth the
entire, final and complete understanding between the parties hereto relevant to
the subject matter of this Agreement, and it supersedes and replaces all
previous understandings or agreements, written, oral, or implied, relevant to
the subject matter of this Agreement made or existing before the date of this
Agreement. Except as expressly provided by this Agreement, no waiver or
modification of any of the terms or conditions of this Agreement shall be
effective unless in writing and signed by both parties. The failure of any party
to insist upon strict performance of any provision of this Agreement shall not
be construed as a waiver of any subsequent breach of the same or similar nature.

 

(j)                                           The parties agree that each
provision of this Agreement shall be construed as separable and divisible from
every other provision and that the enforceability of any one provision shall not
limit the enforceability, in whole or in part, of any other provision hereof. In
the event that a court of competent jurisdiction determines that any term or
provision herein, or the application thereof to any person, entity, or
circumstance, shall to any extent be invalid or unenforceable, the remaining
terms and provisions of this Agreement shall not be affected thereby, and shall
be interpreted as if the invalid term or provision were not a part hereof. Any
provision of this Agreement which logically would be expected to survive
termination or expiration, shall survive for a reasonable time period under the
circumstances, whether or not specifically provided in this Agreement.

 

--------------------------------------------------------------------------------


 

(k)                                        In the event the Company provides
Employee (or anyone acting on behalf of Employee) with summary or other
information concerning, including, or otherwise relating to Employee’s rights or
benefits under this Agreement (including without limitation the Option, and any
vesting thereof), such summary or other information shall in all cases be
qualified in its entirety by this Agreement and, unless it explicitly states
otherwise and is signed by an officer of the Company, shall not constitute an
amendment or other modification hereto.

 

--------------------------------------------------------------------------------


 

Upon Employee’s acceptance of the terms and conditions set forth in this
Incentive Stock Option Agreement through the electronic grant process, this
Incentive Stock Option Agreement becomes effective between the parties as of the
date first written above.

 

 

ECHOSTAR COMMUNICATIONS CORPORATION

 

 

 

 

 

EMPLOYEE — [Participant Name]
Accepted on [Acceptance Date]

 

--------------------------------------------------------------------------------


 

INCENTIVE STOCK OPTION PLAN

 

Explanation of Beneficiary Designation

 

The Incentive Stock Option Plan provides that although an option is exercisable
during the optionee’s lifetime only by him or her, an option may be exercised
after the death of any optionee (if it has not otherwise terminated or been
exercised in full) by the person whom the optionee shall have designated as
Beneficiary or, if no designation has been made, by the person to whom the
optionee’s rights shall have passed by Will or the laws of descent and
distribution. (Note: An option is not otherwise assignable or transferable.)

 

The right to designate Beneficiaries could provide certain advantages including
avoidance of probate (and attendant costs) with respect to the option. Since the
individual circumstances of each optionee differ, however, and since the Company
cannot warrant the validity or effect of such a designation of Beneficiary, it
is recommended that you consult your personal tax advisor before making any
decision, particularly if you propose to designate a trust as Beneficiary.

 

Please indicate your decision through Fidelity’s on-line process or by calling
Fidelity to designate a Beneficiary or Beneficiaries.

 

--------------------------------------------------------------------------------